Citation Nr: 0415893	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-01 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a chronic fatigue 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by chronic dizziness, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for heart palpitations, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1989 to August 
1996, including a period of service in the Southwest theater 
of operations during the Persian Gulf War.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in 
February 2000 and June 2003.

For the reasons explained below, the issues of entitlement to 
service connection for a disability manifested by heart 
palpitations and for a disability manifested by joint pain, 
both to include as due to an undiagnosed illness, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  The veteran currently has psychiatric signs and symptoms, 
to include fatigue, dizziness, and pounding heart, which have 
not been attributed to a known medical diagnosis.

3.  The veteran does not have a current disability manifested 
by chronic fatigue nor objective evidence of signs and 
symptoms of chronic fatigue, separate from signs and symptoms 
associated with psychiatric disability.

4.  The veteran does not have a current disability manifested 
by dizziness nor objective evidence of signs and symptoms of 
dizziness, separate from signs and symptoms associated with 
psychiatric disability. 

CONCLUSIONS OF LAW

1.  Chronic disability manifested by psychiatric symptoms, to 
include fatigue, dizziness, and pounding heart, was incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.317 (2003).

2.  A non-psychiatric chronic disability manifested by 
chronic fatigue was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.317 (2003).

3.  A non-psychiatric chronic disability manifested by 
chronic dizziness was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his alleged disabilities.  The June 
and August 2003 RO letters inform the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Nevertheless, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.

In the present case, in a rating decision dated in December 
1997 the issues on appeal were denied.  Only after that 
rating action was promulgated did the AOJ, in June and August 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  In addition, the Board believes there is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June and August 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records and private medical records.  As 
the record reflects that the veteran has received multiple VA 
examinations, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim 
and feels that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the appellant as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the appellant 
with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).
 
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Acquired Psychiatric Disorder

Initially, the Board notes that the veteran's service medical 
records are devoid of reference to any psychiatric complaints 
or diagnoses.  Subsequent to discharge from active duty 
service, the evidence of record demonstrates that the veteran 
was diagnosed with major depression during an examination in 
September 1997.  However, on separate examination in 
September 1997, the veteran expressly denied having any 
psychiatric problems such as anxiety or depression.

In April 2000, the veteran underwent a psychiatric 
examination.  The examiner noted that the veteran had signs 
and symptoms of panic attacks, to include shortness of 
breath, pounding heart, dizziness and sweating and signs and 
symptoms of depression, to include increased irritability, 
increased fatigue and decreased energy and signs and symptoms 
of post-traumatic stress disorder, to include startle 
response and flashbacks.  However, the veteran did not meet 
the diagnostic criteria for panic attacks, depression or 
post-traumatic stress disorder.

Because the veteran is not currently diagnosed with any 
acquired psychiatric disorder, direct service connection for 
an acquired psychiatric disorder is not warranted.  However, 
the record does reflect that the veteran exhibits psychiatric 
signs and symptoms, to include fatigue, dizziness and heart 
pounding, which cannot be attributed to any known medical 
diagnosis.  Therefore, after resolving the benefit of the 
doubt in favor of the veteran, the Board finds that service 
connection for psychiatric signs and symptoms due to an 
undiagnosed illness, to include signs and symptoms of 
fatigue, dizziness and heart pounding, is warranted.

Chronic Fatigue

Initially, the Board notes that the veteran's service medical 
records are devoid of complaints of chronic fatigue.

In March 2000, the veteran underwent a VA examination to 
address his claims of chronic fatigue.  The examiner did a 
thorough examination to determine if the veteran suffered 
from chronic fatigue syndrome.  The veteran reported that the 
acute onset of his fatigue was one month after his return 
from the Gulf War.  He denied having any associated fever or 
lymphadenopathy of the cervical or axillary lymph nodes.  The 
examiner noted that the veteran complained of all over 
achiness, but was very vague in describing the areas of aches 
and that he also stated that he exercised extensively and 
recovered well after exercising.  The examiner noted that the 
veteran had one incident of exudative pharyngitis in 1992 and 
that he had a history of headaches.  The veteran reported 
that although he felt he slept soundly at night, he did not 
feel rested after sleeping.  The veteran stated that he is 
able to work normal hours but that he must sleep for 1/2 to one 
hour after returning home from work.  After napping, he is 
able to stay awake until normal bedtime.

The examiner noted that the veteran has not missed work due 
to debilitating fatigue, does not require medication to treat 
chronic fatigue syndrome and that he has not been diagnosed 
with chronic fatigue syndrome.  The examiner's diagnosis was 
that there was no evidence that the veteran suffered from 
chronic fatigue syndrome.

In sum, the record shows that the veteran has not been 
diagnosed with a chronic fatigue disability.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, there is no objective evidence of chronic 
fatigue.  Although the veteran claims he is chronically 
fatigued, he is apparently able to hold a full-time job and 
participate in family activities.  The Board notes that the 
veteran submitted a document listing times he was allegedly 
sick but worked anyway because he had no sick leave to take.  
The Board does not find that this is persuasive evidence of 
chronic fatigue because 1) it does not document that the days 
he was absent from work he was absent because of fatigue (an 
important issue in this case due to the veteran's multitude 
of alleged illnesses), and 2) it does not necessarily 
demonstrate an excessive amount of lost time from work.  In 
short, there is no evidence of a chronic fatigue disability, 
separate from psychiatric signs and symptoms, to warrant 
service connection for a disability manifested by chronic 
fatigue due to an undiagnosed illness.  The Board emphasizes 
that some signs of fatigue have been attributed to 
psychiatric disability.  However, the Board finds no basis 
for establishing service connection for a separate non-
psychiatric disability manifested by fatigue.  

Chronic Dizziness

Service medical records do reflect that the veteran 
complained of dizziness on several occasions.  However, all 
laboratory tests and examinations were within normal limits.  
A July 1994 report notes a history of dizziness for one year 
with a finding of recurrent labyrinthitis.

Private medical records from November 1996 reveal that the 
veteran complained of dizziness.  The physical examination 
revealed no objective findings of dizziness.  The impression 
was recurrent episodes of dizziness.  Private medical records 
from 1997 also reveal repeated complaints of dizziness.  No 
objective evidence of dizziness was found during any of the 
examinations in 1997.  In March 1997, the physician 
explicitly noted that although the veteran subjectively 
complained of dizziness or "off balance" at the time of the 
examination, there were no obvious findings during the 
examination.

In September 1997, the veteran underwent a VA neurologic 
examination.  At the time, he complained of dizziness.  The 
examiner documented no objective findings related to 
dizziness.  The examiner noted, "There is probably some 
degree of vestibular sensitivity in that he has had motion 
sickness.  Even the dizziness he complains of...may be 
vestibular sensitivity...although I am not certain about 
this."

In October 1997, the veteran underwent a VA audiological 
examination.  At the time, the veteran complained of 
dizziness.  The examiner noted that there were no objective 
indications of dizziness.

The veteran underwent a VA neurological examination in April 
2000.  The veteran complained of dizziness.  The examiner 
noted that she had examined the veteran in 1997 for dizziness 
and that the examination was normal.  The examiner noted that 
she was unable to identify any neurological illness other 
than migraine.

In sum, the record demonstrates that the veteran has had 
consistent complaints of dizziness.  In service, the veteran 
was diagnosed with recurrent labyrinthitis.  However, on 
repeated objective examination, there has been no finding of 
any current dizziness disability or of any objective signs 
and symptoms of dizziness resulting from an undiagnosed 
illness.  Therefore, the evidence of record does not 
demonstrate that the veteran current suffers from a 
disability manifested by dizziness.  Service connection 
cannot be established without a current disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, as the 
examinations do not document any objective signs of 
dizziness, there is no evidence that the veteran suffers from 
chronic dizziness, separate from psychiatric signs and 
symptoms, resulting from an undiagnosed illness.  The Board 
again notes that signs and symptoms of dizziness are 
contemplated under the grant of service connection for 
psychiatric disability due to undiagnosed illness as the 
medical record shows that such psychiatric disability is 
manifested by various symptoms, including dizziness.  
However, service connection for a separate disability 
manifested by dizziness is not warranted. 


ORDER

Service connection for psychiatric signs and symptoms due to 
an undiagnosed illness to include signs and symptoms of 
fatigue, dizziness and heart pounding is warranted.  To this 
extent, the appeal is granted.  

Service connection for chronic fatigue disability, to include 
as due to an undiagnosed illness, is not warranted.  Service 
connection for chronic dizziness disability, to include as 
due to an undiagnosed illness, is not warranted.  To this 
extent, the appeal is denied.  


REMAND

The Board initially notes that the veteran has consistently 
complained of joint aches and pains.  However, none of the VA 
medical examination reports contain any diagnoses with 
respect to the veteran's complaints.  In particular, the 
March 2000 examination recorded a detailed history with 
regard to the veteran's joint complaints, but failed to 1) 
determine if there was objective evidence of the veteran's 
complaints, 2) determine if such complaints could be 
attributed to a known medical diagnosis or 3) determine if 
objective evidence of the veteran's complaints existed but 
that the signs and symptoms could not be attributed to a 
known medical diagnosis.  Therefore, the Board believes that 
a VA examination to assess the nature of any joint disability 
and its etiology is in order.

The Board also notes that the veteran was noted to have a 
mild anterior leaflet mitral valve prolapse with minimal 
mitral regurgitation on private examination in February 1997, 
less than one year after service.  The veteran has also been 
diagnosed on several occasions, including the March 2000 VA 
examination, with sinus bradycardia.  The veteran has applied 
for service connection for heart disability.  The RO denied 
the veteran's claim for a heart disability by stating that 
sinus bradycardia is simply a clinical finding and is not a 
disability.  However, the RO offered no medical evidence to 
support this position.  Therefore, the Board believes that a 
medical examination is required to determine the nature of 
any heart disability and its etiology.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claim, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his claims based 
on joint pain and heart palpitations.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiners in connection with the 
examinations.  In particular, with 
relation to the heart palpitations claim, 
the examiner should pay particular 
attention to the March 1997 medical 
report regarding the veteran's heart 
complaints and diagnosis.  The 
cardiovascular examiner should also 
comment on the significance of the March 
2002 finding of sinus bradycardia in 
terms of whether this finding is a 
manifestation of cardiovascular 
disability.  All indicated special 
studies and tests should be accomplished.

The examiners should note if there is 
objective evidence of any pertinent signs 
and symptoms of joint pain and heart 
palpitations and whether or not such 
signs and symptoms can be attributed to 
known clinical diagnoses.  If the signs 
and symptoms can be verified and can be 
attributed to a known clinical diagnosis, 
the examiners should offer an opinion as 
to each such known clinical diagnosis as 
to whether it is at least as likely as 
not related to the veteran's military 
service.  If the examiners find that 
there is no evidence of any claimed signs 
and symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, they 
should so state.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



